In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, inter alia, on the ground of permanent neglect, the petitioner appeals, as limited by its brief, from so much of an order of the Family Court, Kings County (Turbow, J.), dated September 10, 2012, as, after a fact-finding hearing, dismissed the petition insofar as asserted as against the father.
*709Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly dismissed the petition insofar as asserted against the father because the petitioner failed to sustain its statutory burden of demonstrating, by clear and convincing evidence, that it exercised diligent efforts to strengthen the parental relationship between the child and the father (see Matter of Sean Michael P., 56 AD3d 783 [2008]; Matter of Anna Marie G., 29 AD3d 992, 994 [2006]).
There is no basis to disturb the Family Court’s finding that the father is a person whose consent is required in order for the child to be adopted (see Domestic Relations Law § 111 [1] [d]; Matter of Sean Michael P., 56 AD3d 783 [2008]). Mastro, J.R, Lott, Austin and Hinds-Radix, JJ., concur.